ACCEPTED
                                                                                                04-14-00564-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           4/13/2015 3:16:10 PM
                                                                                                  KEITH HOTTLE

                                     NO. 04-14-00564-CV
                                                                                                         CLERK



                                IN THE COURT OF APPEALS
                               FOURTH DISTRICT OF TEXAS                         FILED IN
                                                                         4th COURT OF APPEALS
                                   SAN ANTONIO, TEXAS                     SAN ANTONIO, TEXAS
                                                                         4/13/2015 3:16:10 PM
                                                                           KEITH E. HOTTLE
                IN THE ESTATE OF WADE R. BEDELL, JR.                     DECEASEDClerk




               APPELLEE’S UNOPPOSED SECOND
          MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:

        Appellee Robyn Joan Zalewa asks the Court to extend the time for

filing her brief to and including April 23, 2015, and in support of this

motion shows:

                 Date of Judgment, Number and Style of Case

        1.      This is an appeal from a final judgment signed on April 1, 2014,

by the Honorable Tom Rickhoff, Probate Court No. 2, Bexar County, Texas,

in Cause No. 2013-PC-0636, styled In the Estate of Wade R. Bedell, Jr.,

Deceased.

                                     Perfection of Appeal

        2.      Appellant Deborah Bedell filed her notice of appeal with this

Court on August 7, 2014.




Appellee’s Unopposed Second Motion for Extension of Time to File Brief                  Page 1
                                                 Record

        3.      The clerk’s record was filed with this Court on August 7, 2014,

with subsequent supplemental clerk’s records that were filed on August 27,

2014, September 9, 2014, October 9, 2014, December 31, 2014, and January

12, 2015. The reporter’s record was filed with this Court on August 14,

2014, and a supplemental reporter’s record filed on February 18, 2015.

                                        Current Deadline

        4.      Appellant filed her amended brief on February 10, 2015. After

having received one previous extension, Appellee’s brief is due on April 13,

2015.

                               Length of Extension Sought

        5.      Appellant requests a 10-day extension to April 23, 2015.

              Facts Reasonably Explaining Need for Extension

        During the last thirty (30) days, the undersigned attorney who has the

primary responsibility to prepare Appellee’s Brief, has been involved in the

following matters, which have hampered his ability to prepare Appellant’s

Brief, as follows:

    • Preparation of appellant’s reply brief in Cause No. 04-14-00903-CV,
      Lightning Oil Company v. Anadarko E&P Onshore LLC fka
      Anadarko E&P Company; Fourth Court of Appeals, San Antonio,
      Texas;

    • Preparation of response to petition for writ of mandamus in Cause
      No. 15-0109; In re Gilbert L. Mathews and Lucifer Lighting
      Company; Supreme Court of Texas, Austin, Texas;

Appellee’s Unopposed Second Motion for Extension of Time to File Brief     Page 2
    • Preparation of post-trial motions and briefs in Cause No. 29842;
      Knighthawk, LLC, Series G v. B&P Development and Chad H. Foster,
      Jr., 83rd Judicial District Court, Val Verde County, Texas; and

    • Preparation of petitioner’s brief on the merits in Cause No. 14-0223;
      Methodist Healthcare System of San Antonio, LTd., LLP dba
      Northeast Methodist Hospital v. Thomas Dewey; Supreme Court of
      Texas, Austin, Texas.

                             Second Request for Extension

        6.      This is the second request for an extension of time to file

Appellee’s brief.

                                       Request for Relief

        7.      For all these reasons, Appellee Robyn Joan Zalewa respectfully

asks this Court to grant this motion and to extend the date for filing her

brief for a period of 10 days, to April 23, 2015.

                                                  Respectfully submitted,

                                                  /s/ Robinson C. Ramsey
                                                  ROBINSON C. RAMSEY
                                                  State Bar No. 16523700
                                                  Email: rramsey@langleybanack.com
                                                  JAMES W. CARTER, IV
                                                  State Bar No. 24006333
                                                  Email: jcarter@langleybanack.com
                                                  LANGLEY & BANACK, INC.
                                                  Trinity Plaza II, Suite 900
                                                  745 E. Mulberry Avenue
                                                  San Antonio, Texas 78212
                                                  Telephone: 210. 736.6600
                                                  Telecopier: 210. 735.6889

                                                  ATTORNEYS FOR APPELLEE
                                                  ROBYN ZALEWA

Appellee’s Unopposed Second Motion for Extension of Time to File Brief           Page 3
                           CERTIFICATE OF CONFERENCE

    Appellee’s attorney has conferred with Appellant’s counsel, John
Wennermark, who does not oppose this motion.

                                                           /s/Robinson C. Ramsey
                                                           ROBINSON C. RAMSEY

                               CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing document was served upon
the following counsel for Appellant:

John D. Wennermark
State Bar No. 21177000
Email: johnwennermark@hotmail.com
1924 N. Main Avenue
San Antonio, Texas 78212
Telephone: 210.226.6262
Telecopier: 210.225.1351

on this 13th day of April, 2015.

                                                  /s/ Robinson C. Ramsey
                                                  ROBINSON C. RAMSEY




Appellee’s Unopposed Second Motion for Extension of Time to File Brief             Page 4